Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed March 21, 1978, upon his conviction of robbery in the third *612degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remitted to the Criminal Term to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Martuscello and Latham, JJ., concur.